— In proceedings pursuant to CPLR article 78 to review determinations of the respondents terminating employment of the petitioners as probationary police officers in the City of Yonkers Police Department, (1) the petitioner Renee Jessamy appeals from a judgment of the Supreme Court, Westchester County (Colabella, J.), dated August 3, 1987, which dismissed proceeding No. 1, and (2) the petitioner James Kelly appeals from a judgment of the same court, also dated August 3, 1987, which dismissed proceeding No. 2.
Ordered that the judgments are affirmed, without costs or disbursements.
It is firmly established that the termination of the employment of a probationary employee without a statement of reasons or a hearing must be upheld unless there is a demonstration that the dismissal was violative of the Constitution, illegal, or made in bad faith (see, Matter of York v McGuire, 63 NY2d 760; Matter of Dozier v New York City, 130 AD2d 128). The conclusory allegations of the petitioners were insufficient *487to sustain their burden (see generally, Matter of Talamo v Murphy, 38 NY2d 637; Matter of Macklin v Powell, 107 AD2d 964) inasmuch as they failed to raise genuine factual issues as to the unconstitutionality or arbitrariness of the terminations (see, Matter of York v McGuire, 99 AD2d 1023, affd 63 NY2d 760, supra; see generally, D’Aiuto v Department of Water Resources [Bureau of Water Supply], 51 AD2d 700).
The petitioners are not entitled to name-clearing hearings as there was no proof that the respondents created and disseminated a false and defamatory impression regarding the reasons for their terminations (see, Matter of Lentlie v Egan, 61 NY2d 874; Matter of Bergamini v Manhattan & Bronx Surface Tr. Operating Auth., 62 NY2d 897; Matter of Miller v Siraguse, 134 AD2d 910).
We have considered the petitioners’ remaining contentions and find them to be without merit. Bracken, J. P., Rubin, Sullivan and Balletta, JJ., concur.